 
 
 
 
 
 
 
 
 

 
RMIC CORPORATION/REPUBLIC MORTGAGE INSURANCE COMPANY
2005 KEY EMPLOYEES PERFORMANCE RECOGNITION PLAN




RMIC CORPORATION/REPUBLIC MORTGAGE INSURANCE COMPANY
2005 KEY EMPLOYEES PERFORMANCE RECOGNITION PLAN
(Effective as of January 1, 2005) 

--------------------------------------------------------------------------------

 
ARTICLE ONE
 
PURPOSE AND EFFECTIVE DATE
 
1.1  The Purpose of this Plan is to further the long-term growth in earnings of
RMIC Corporation and Republic Mortgage Insurance Company by offering long-term
incentives in addition to current compensation to those of their officers and
key employees who have been or are expected to be largely responsible for such
growth.
 
1.2  This Plan is effective as of January 1, 2005, and shall apply to
calculations and awards made in 2005 and subsequent years. In addition, this
Plan shall apply to any amounts transferred to this Plan from the RMIC
Corporation/Republic Mortgage Insurance Company Amended and Restated Key
Employees Performance Recognition Plan, dated August 21, 2004, as amended (the
“2004 Plan”).
 
1.3  The Company intends that this Plan comply with the provisions of Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”), and the
Department of Treasury regulations and other guidance promulgated thereunder.
This Plan shall be administered in a manner that will comply with Section 409A
of the Code. Any provision of this Plan that is not in compliance with Section
409A shall have no force and effect, and no action shall be taken with respect
to this Plan that would violate any provisions of Section 409A.
 
 
ARTICLE TWO
 
DEFINITIONS
 
2.1  “Plan” shall mean this RMIC Corporation/Republic Mortgage Insurance Company
2005 Key Employees Performance Recognition Plan.
 
2.2  “Company” shall mean jointly RMIC Corporation and Republic Mortgage
Insurance Company.
 
2.3  “Employer” and “Employers” shall mean the Company and each other
corporation or organization which is wholly or partially owned by the Company,
either directly or indirectly, and is designated by the Committee as an Employer
under this Plan.
 
 

2.4  “President” shall mean the President of the Company.
 
2.5  “Committee” shall mean the Compensation Committee of the Board of Directors
of the Company.
 
2.6  “Employee” shall mean any person who is employed by the Employer on a
full-time basis and who is compensated for such employment by a regular salary.
“Employee” shall include officers of an Employer but shall not include directors
who are not otherwise officers or employees.
 
2.7  “Eligible Employee” shall mean an Employee who pursuant to Section 5.1
hereof has been selected to share in the allocation of the Performance
Recognition Pool for any given year.
 
2.8  “Year of Service” shall mean each year of continuous employment with an
Employer after first being designated as an Eligible Employee pursuant to
Section 5.1 hereof.
 
2.9  “2005 Plan Account” shall mean with respect to any Employee, unless
otherwise specified, the record of:
 
(a)  credits in connection with the allocation and interest credited to such
account for Calculation Years 2005 and thereafter pursuant to Articles Five and
Six of this Plan, and
 
(b)  payments to him or her under the Plan pursuant to Article Six of this Plan,
and
 
(c)  forfeitures, if any, pursuant to Articles Six and Seven of this Plan.
 
2.10  “2004 Plan Account” shall mean the total credits which were granted to an
Employee’s account under the 2004 Plan, including, unless otherwise specified,
those which were vested as well as those which were not vested as of
December 31, 2004.
 
 
-2-


2.11  “Unvested 2004 Plan and/or Performance Multiplier Account” shall mean
those 2004 Plan Account credits which were not vested as of December 31, 2004,
together with any Performance Multiplier credits calculated pursuant to
paragraph (a) of Section 5.2 of this Plan, or, if all 2004 Plan Account credits
were vested as of December 31, 2004, then, the term shall mean just the
Performance Multiplier credits calculated pursuant to paragraph (a) of
Section 5.2 of this Plan.
 
2.12  “Calculation Year” shall mean the Company’s fiscal year immediately
preceding the year in which the Performance Recognition Pool is being
calculated.
 
If there is an operating loss in the year prior to the Calculation Year, the
“prior year” to be used in the following definitions and for Section 4.1
calculations is the first year prior to the Calculation Year in which there was
an operating profit.
2.13  “Target Return on Equity” shall be a percentage equal to two times the
mean of the five-year average post-tax yield on 10-year and 30-year U.S.
Treasury Securities, where such yields are obtained from public information. The
Committee shall annually compute and announce this value as it pertains to a
Calculation Year.
 
2.14  “Excess Return on Equity” shall mean the Calculation Year’s Consolidated
Net Operating Income divided by the average equity of Old Republic Mortgage
Guaranty Group (“ORMGG”) and Old Republic Insured Credit Services, Inc.
(“ORICS”) and such amount is divided by the Target Return on Equity. The average
equity of ORMGG and ORICS shall be computed by averaging the consolidated equity
of ORMGG and ORICS, excluding unrealized gains and losses, at the beginning of
each quarter of the Calculation Year.
 
2.15  “Base Salary” shall mean the Eligible Employee’s basic salary earned
during the Calculation Year, excluding bonuses, overtime, extraordinary
compensation and contributions to the Old Republic International Corporation
Employees Savings and Stock Ownership Plan.
 
2.16  “Consolidated Net Operating Income” shall mean the net income of ORMGG and
ORICS combined, determined in accordance with GAAP, excluding realized gains or
losses on sales of investment securities or any other assets (irrespective of
the treatment of such amounts under GAAP) and extraordinary credits or charges.
 
 
-3-


2.17  If in any Calculation Year the Company acquires any other business
accounted for as a purchase whose earnings contribute five percent (5%) or more
to such Year’s Consolidated Net Operating Income, the earnings of the acquired
Company for the year of acquisition and the next succeeding year shall be
eliminated (together with related purchase accounting adjustments) in order to
calculate the performance data described in Sections 2.13 through 2.24 herein.
No elimination from any year shall be made when the acquired company has been
owned by the Company for two consecutive calendar years. Net operating income
shall exclude realized gains or losses on sales of investment securities or any
other assets (irrespective of the treatment of such amounts under GAAP) and
extraordinary credits or charges.
 
2.18  “Earnings Per Share” shall mean the Consolidated Net Operating Income,
divided by 3,369 shares as of December 31, 2005, with the number of such shares
being adjusted in subsequent Calculation Years by any capital contributions made
by the Parent Company and any reductions of capital computed as dividends in
excess of 30% of Consolidated Net Operating Income in the Calculation Year.
Adjustments in shares shall be made on the basis of the book value of ORMGG
shares at the beginning of the Calculation Year.
 
2.19  “Performance Multiplier” shall mean the number of percentage points by
which the Earnings Per Share for the Calculation Year exceeds one hundred twelve
percent (112%) of the Earnings Per Share for the prior year.
 
2.20  “Composite Investment Income Yield” shall mean the composite investment
income yield on Old Republic International Corporation’s consolidated investment
portfolio for the Calculation Year.
 
2.21  “Parent Company” shall mean Old Republic International Corporation.
 
2.22  “Change of Control” shall mean any one of the following events that
constitutes a “change in the ownership or effectiveness control of the
corporation, or in the ownership of a substantial portion of the assets of the
corporation” under Section 409A of the Code:
 
 
-4-


(a)  Any one person, or more than one person acting as a group (within the
meaning of Section 409A of the Code and the applicable regulations and guidance
promulgated thereunder), other than the Old Republic International Corporation
Employees Savings and Stock Ownership Trust or any other trust established by or
contributed to by the Parent Company or any of its subsidiaries for the benefit
of employees of the Parent Company or its subsidiaries, acquires ownership of
stock of the Parent Company that, together with stock held by such person or
group, constitutes more than fifty percent (50%) of the total fair market value
or total voting power of the stock of the Parent Company; provided that, if any
one person or more than one person acting as a group, is considered to own more
than fifty percent (50%) of the total fair market value or total voting power of
the stock of the Parent Company, the acquisition of additional stock by the same
person or persons is not considered to cause a “Change of Control;” and provided
further that, an increase in the percentage of stock owned by any one person, or
persons acting as a group, as a result of a transaction in which the Parent
Company acquires its stock in exchange for property will be treated as an
acquisition of stock for purposes of this paragraph.
 
(b)  Any one person, or more than one person acting as a group (within the
meaning of Section 409A of the Code and the applicable regulations and guidance
promulgated thereunder), other than the Old Republic International Corporation
Employees Savings and Stock Ownership Trust or any other trust established by or
contributed to by the Parent Company or any of its subsidiaries for the benefit
of employees of the Parent Company or its subsidiaries, acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the Parent Company
possessing thirty-five percent (35%) or more of the total voting power of the
stock of the Parent Company.
 
 
-5-


(c)  The date, during any period of twelve (12) consecutive months, on which
individuals who at the beginning of such period constitute the entire Board of
Directors of the Parent Company shall cease for any reason to constitute a
majority thereof, unless the election of each new director comprising the
majority was approved by a vote of at least a majority of the Continuing
Directors, as hereinafter defined, in office on the date immediately prior to
the date of such election. For purposes hereof, a “Continuing Director” shall
mean:
 
(i)   any member of the Board of Directors of the Parent Company at the close of
business on January 1, 2005;
 
(ii)   any member of the Board of Directors of the Parent Company who succeeded
any Continuing Director described in subparagraph (a) above if such successor
was elected, or nominated for election by the Parent Company’s stockholders, by
a majority of the Continuing Directors then still in office; or
 
(iii)   any director elected, or nominated for election by the Parent Company’s
stockholders, to fill any vacancy or newly-created directorship on the Board of
Directors of the Parent Company by a majority of the Continuing Directors then
still in office.
 
(d)  Any one person, or more than one person acting as a group (within the
meaning of Section 409A of the Code and the applicable regulations and guidance
promulgated thereunder), acquires (or has acquired during the twelve-month
period ending on the date of the most recent acquisition by such person or
persons) assets from the Parent Company that have a total gross fair market
value equal to or more than forty percent (40%) of the total gross fair market
value of all the assets of the Parent Company immediately prior to such
acquisition or acquisitions. For the purposes of this paragraph, “gross fair
market value” means the value of the assets of the Parent Company, or the value
of the assets being disposed of, determined without regard to any liabilities
associated with such assets. In addition, a transfer of assets by the Parent
Company under this paragraph shall not be considered a “Change of Control” if
the assets are transferred to:
 
 
-6-


(i)   A shareholder of the Parent Company (immediately before the asset
transfer) in exchange for or with respect to the Parent Company’s stock;
 
(ii)   An entity, fifty percent (50%) or more of the total value or voting power
of which is owned, directly or indirectly, by the Parent Company;
 
(iii)   A person, or more than one person acting as a group, that owns, directly
or indirectly, fifty percent (50%) or more of the total value or voting power of
all the outstanding stock of the Parent Company; or
 
(iv)   An entity, at least fifty percent (50%) of the total value or voting
power of which is owned, directly or indirectly, by a person described in
paragraph (c) above.
 
ARTICLE THREE
 
ADMINISTRATION
 
3.1  The Plan shall be administered by the Committee which shall be appointed by
the Board of Directors of the Company from its own independent members. The
Committee shall not include any Eligible Employee under this Plan.
 
3.2  Authority to interpret the Plan, to establish and revise rules and
regulations relating to the Plan, and to make the determinations which it
believes necessary or advisable for the administration of the Plan shall reside
with the Committee.
 
3.3  Notwithstanding any contrary provision herein, an account separate from any
2005 Plan Account shall be created under this Plan as of January 1, 2005 for
each Employee for whom an account had been maintained under the 2004 Plan (the
Employee’s “Unvested 2004 Plan and/or Performance Multiplier Account”). Such
account shall commence in the amount of any 2004 Plan Account credits which were
not yet vested as of December 31, 2004, if any. If all of the Employee’s 2004
Plan Account credits were fully vested as of such date, then the account created
hereunder shall be strictly for any Performance Multiplier credits calculated
under paragraph (a) of Section 5.2 below. Except as otherwise specifically
provided herein, each Unvested 2004 Plan and/or Performance Multiplier Account
balance shall be administered under and subject to the provisions of this Plan.
 
 
 
-7-


ARTICLE FOUR
 
CALCULATION OF THE PERFORMANCE RECOGNITION POOL
 
4.1  For Calculation Years 2005 and 2006, the calculation of the Performance
Recognition Pool shall be made in accordance with the provisions of the 2004
Plan. Calculations for 2007 and thereafter shall be made in accordance with
Section 4.2 through 4.4 hereof.
 
4.2  Prior to May 31 of the following year, a calculation of the Performance
Recognition Pool for each Calculation Year shall be submitted to the Committee
for review and approval. The provisional Performance Recognition Pool for a
Calculation Year shall be equal to the lesser of:
 
(a)  the aggregate Base Salaries of the Eligible Employees, times the percentage
indicated in Table 1 annexed hereto which is based upon the Excess Return on
Equity and the percentage change in (i) the average Earnings Per Share for the
three-year period comprised of the Calculation Year and the two immediately
preceding fiscal years, over (ii) the average Earnings Per Share for the
three-year period comprised of the three fiscal years immediately preceding the
Calculation Year; or
 
(b)  two percent (2.0%) of the Company’s Consolidated Net Operating Income
(after deductions of preferred stock dividends, if any) for the Calculation
Year.
 
4.3  If the resulting provisional Performance Recognition Pool is (i) greater
than one hundred seventy-five percent (175%) of the aggregate Eligible
Employees’ Base Salaries, or (ii) significantly lower than that of the
immediately preceding fiscal year, then the Committee may, in the exercise of
its sole discretion, (x) create an unallocated positive balance for the entire
excess or a portion thereof or (y) create an unallocated negative balance for
the entire shortfall or a portion thereof. Any such unallocated positive balance
must, however, be carried forward and fully allocated to the Performance
Recognition Pools for one or more of the immediately succeeding three
Calculation Years, notwithstanding any other provisions or limitations in this
Plan. Any such unallocated negative balance shall be carried forward to one or
more of all succeeding Calculation Years without limitation. The President shall
participate in any future allocation or deduction of such positive or negative
balances as may be approved by the Committee.
 
 
 
-8-


4.4  Notwithstanding any provision herein to the contrary, the Performance
Recognition Pool shall be zero for any Calculation Year if the Company incurred
a net operating loss or a net loss for the Calculation Year.
 
ARTICLE FIVE
 
ALLOCATION OF THE PERFORMANCE RECOGNITION POOL
 
5.1  Prior to each March 31, the President shall, in consultation with the
Committee, designate the Employees employed by the Employers during any part of
such Calculation Year who will be eligible to share in the Performance
Recognition Pool for that Calculation Year.
 
5.2  Prior to June 1 each year, the President shall recommend to the ORI CEO and
to the Committee allocations of any Performance Recognition Pool. In designating
Eligible Employees and allocating the Performance Recognition Pool among the
Accounts of the Eligible Employees for any Year pursuant to this Article, the
President shall consider the positions and responsibilities of Employees, their
accomplishments during the year, the value of such accomplishments to the
Company, the President’s expectations as to the future contributions of
individual Employees to the continued success of the Company and such other
factors as the Committee shall, in their discretion and judgment, deem
appropriate.
 
(a)  First, the Performance Multiplier shall be calculated for all 2004 Plan
Accounts, including both the balances that were vested as well as unvested as of
December 31, 2004, of those Employees who have 2004 Plan Account balances in
excess of $35,000 on the allocation date and were eligible and actively employed
by the Employer during that Calculation Year. Each such 2004 Plan Account at the
beginning of the Calculation Year shall be multiplied by the Performance
Multiplier. The result, however, shall be credited strictly to the Employee’s
Unvested 2004 Plan and or Performance Multiplier Account balance. In no event,
however, shall the aggregate amount so credited exceed the lesser of fifteen
percent (15%) of the aggregate 2004 Plan Account balances on the allocation date
or twenty percent (20%) of the Performance Recognition Pool for that Calculation
Year.
 
 
-9-


(b)  Following the allocation in paragraph (a) above, if any, the Committee
shall allocate for the account of the President of the Company and to such other
senior Eligible Employees selected in consultation with the President as it
deems appropriate such individual award, if any, as the Committee shall
determine.
 
(c)  Finally, the Committee shall review and approve recommendations of the
President, for the allocation of the available balance, if any, of the current
Performance Recognition Pool to the remaining Eligible Employees.
 
ARTICLE SIX
 
DISTRIBUTIONS
 
6.1  Within ninety (90) days of the date the Committee makes such awards, an
Eligible Employee shall automatically receive in cash one hundred percent (100%)
of any Performance Recognition Pool award up to Twenty-five Thousand Dollars
($25,000.00) and fifty percent (50%) of any excess above that. The remaining
fifty percent (50%) of the excess of any such award shall be credited to the
Employee’s 2005 Plan Account balance as of such year and shall become vested in
accordance with the vesting schedule set forth in Section 6.3.
 
6.2  The 2005 Plan Account balance of each Employee who was either actively
employed by the Employer throughout the Calculation Year or whose employment had
terminated by reason of retirement in good standing or disability or death shall
be credited with interest for that Calculation Year, provided that the Company
had positive Consolidated Net Operating Income for that Calculation Year. The
rate of interest shall be equal to sixty-five percent (65%) of the Calculation
Year’s Composite Investment Income Yield, which shall be calculated by the
Committee at the same time as it calculates the Performance Recognition Pool for
the Calculation Year. The Account balance to which such interest is credited
shall be the Employee’s 2005 Plan Account balance as of the date the
Compensation Committee calculates the Performance Recognition Pool for that
Calculation Year and shall include all interest previously credited hereunder.
No such interest shall be credited to any Unvested 2004 Plan and/or Performance
Multiplier Account balance or to any Performance Multiplier credits awarded
under this Plan, or to any 2005 Plan Account which has a zero balance at the end
of the Calculation Year.
 
 
 
-10-


6.3  A portion of the amount of the credit in the 2005 Plan Account and in any
Unvested 2004 Plan and/or Performance Multiplier Account of an Employee as of
the date he or she terminates his or her service for any reason, including
death, retirement for age or disability, shall be paid to the person or persons
entitled thereto at the times and in the manner provided by Section 6.4 hereof.
The amounts to be paid shall be known as a “vested interest,” and shall be equal
to the following percentage of the balance of his or her 2005 Plan Account and,
if applicable, Unvested 2004 Plan and/or Performance Multiplier Account balance
credits:
 
    Completed Years              To Be Paid
      of  Service       (Vested Interest)
Less than One    0%
 One    10%
Two    20%
Three              30%
Four    40%
Five    50%
Six                                60%
Seven                          70%
Eight                            80%
Nine                             90%
Ten                            100%


Any credits in either the 2005 Plan Account or the Unvested 2004 Plan and/or
Performance Multiplier Account of an Employee which have not vested by the date
of termination of the Employee’s service shall be forfeited. All such
forfeitures shall be allocated at the end of the Calculation Year in which they
occur to the combined 2005 Plan Accounts and Unvested 2004 Plan and/or
Performance Multiplier Accounts of all Employees who were actively employed by
an Employer on December 31 of that year. The allocation shall be made in the
ratio that the combined account balances of each such Employee on January 1 of
that year bears to the total combined account balances of all such Employees.
 
 
-11-


6.4  The vested interest of an Employee shall begin to be paid in substantially
equal quarterly installments over a period of five (5) years, with the first
such payment to be made on the later of:
 
(a)  the date of the Employee’s termination of employment for any reason,
including death or disability, or the six-month anniversary of the date of
termination if the Employee is a “specified employee” at the time of termination
within the meaning of Code Section 409A; or
 
(b)  the date on which the Employee attains (or would have attained if he or she
had lived) age 55.
 
For purposes of this Section, specified employee status will be determined based
on the twelve (12) months ended December 31 of each year and will be effective
for the twelve-month period commencing on April 1 of the following year.


6.5  Notwithstanding the foregoing Sections of this Article, an Employee’s
entire 2005 Plan Account balance and entire Unvested 2004 Plan and/or
Performance Multiplier Account balance, if any, shall become fully vested and
non-forfeitable and shall be paid to him or her in a lump sum on the first day
of the calendar quarter following the date on which any Change of Control
occurs. If there is a carry forward balance not allocated pursuant to Section
5.3 when a Change of Control occurs, such carry forward balance shall be
immediately allocated among the 2005 Plan Accounts of all Employees in the ratio
that each such Employee’s 2005 Plan Account balance bears to the total of all
such 2005 Plan Account balances. Said additional amounts shall be one hundred
percent (100%) vested and paid in accordance with the provisions of this
Article. Any subsequent contributions allocated to an Employee’s 2005 Plan
Account or Unvested 2004 Plan and/or Performance Multiplier Account during the
two (2) years following the occurrence of a Change of Control because the Plan
is continued in accordance with Section 8.2 hereof shall be non-forfeitable and
shall be distributed immediately after such allocation.
 
 
 
-12-


6.6  An Employee may designate in writing, on forms prescribed by and filed with
the Committee, a beneficiary or beneficiaries to receive any payments payable
after his or her death. If an Employee dies while employed by an Employer or
after he or she has begun to receive his or her benefits under this Plan, the
2005 Plan Account and any Unvested 2004 Plan and/or Performance Multiplier
Account balances (or the remainder thereof if the payment of benefits had
already commenced) shall be paid to the beneficiary or beneficiaries designated
by the Employee (or, in the absence of such designation, to his or her legal
representative).
 
6.7  Notwithstanding any other provisions of this Plan to the contrary, the
Committee may deduct from any payment under the Plan any taxes required to be
withheld by the Federal or any state or local government for the account of such
Employee.
 
ARTICLE SEVEN
 
FORFEITURE
 
7.1  As a condition to the continued receipt of benefits hereunder each
Employee:
 
(a)  shall be required for a period of three (3) years after his or her
termination of employment with an Employer hereunder to hold himself or herself
available to the Company and his or her Employer for reasonable consultation
inasfar as his or her health permits;
 
(b)  shall not for a period of three (3) years after his or her termination of
employment with an Employer hereunder, either as an individual on his or her own
account, as a partner, joint venturer, employee, agent, salesman for any person;
as an officer, director or stockholder (other than a beneficial holder of not
more than one percent (1%) of the outstanding voting stock of a company having
at least 500 holders of voting stock) of a corporation, or otherwise directly or
indirectly,
 
 
-13-


(i)   enter into or engage in any business competitive with that carried on by
the Company or his or her Employer within any area of the United States in which
his or her Employer or the Company is then doing business, providing Employee
has had access to any of the Company’s or his or her Employer’s trade secrets,
secret underwriting or business information, programs, plans, data, processes,
techniques, or customer information; or
 
(ii)   solicit or attempt to solicit any of his or her Employer’s or the
Company’s customers with whom Employee has had contact as an Employee in the
exercise of his or her duties and responsibilities hereunder with the intent or
purpose to perform for such customer the same or similar services or to sell to
such customer the same or similar products or policies which Employee performed
for or sold to such customer during the term of his or her employment.


If the Committee determines that an Employee has refused to make himself or
herself available for consultation or violated his or her agreement, the
Committee may, by written notice to such Employee, cause his or her benefits to
be immediately suspended for the duration of such refusal or competition or if
payment of benefits had not yet commenced, notify the Employee that such
continued conduct will cause a forfeiture of his or her 2005 Plan Account and
any Unvested 2004 Plan and/or Performance Multiplier Account balance. If after
the sending of such notice the Committee finds that the Employee has continued
to refuse to consult or continue to compete with the Company or his or her
Employer for a period of thirty days following such notice, the Committee may
permanently cancel the Employee’s 2005 Account and any Unvested 2004 Plan and/or
Performance Multiplier Account hereunder, and thereupon all rights of such
Employee under this Plan shall terminate. The foregoing forfeiture provisions
shall be inoperative following a Change of Control.


7.2  Any amounts forfeited pursuant to Section 7.1 hereof shall be allocated as
a forfeiture in accordance with Section 6.3 hereof.
 
 
-14-


ARTICLE EIGHT
 
AMENDMENT AND TERMINATION
 
8.1  The Company shall have the power at any time and from time to time, to
amend this Plan by resolution of its Board of Directors provided, however, that
no amendment under any circumstances may be adopted the effect of which would be
to deprive any Participant of his or her then vested interest, if any, in this
Plan.
 
8.2  The Company reserves the right to terminate this Plan by resolution of its
Board of Directors. Upon termination of this Plan, the credits in the 2005 Plan
Accounts and Unvested 2004 Plan and/or Performance Multiplier Accounts of
Employees shall become one hundred percent (100%) vested and non-forfeitable.
Distribution of the balances shall be made in accordance with Section 6.4 or 6.5
hereof upon the Employee’s subsequent retirement or termination of service.
There shall be no increase in a 2005 Plan Account or an Unvested 2004 Plan
and/or Performance Multiplier Account balance of an Employee between the date
the Plan is terminated and the date such balances are distributed. If a Change
of Control occurs, the Plan as it then exists must be continued, with interest
credited to 2005 Plan Account balances, and any available Performance Multiplier
credited to Unvested 2004 Plan and/or Performance Multiplier Account balances as
provided in Sections 6.2 and 5.2, for two (2) years before it can be terminated.
Any unallocated balance carried forward shall be similarly allocated prior to
the expiration of such two-year period. All balances shall be fully vested and
distribution shall be made in accordance with Section 6.4 hereof.
 
ARTICLE NINE
 
MISCELLANEOUS
 
9.1  No Employee or any other person shall have any interest in any fund or
reserve account or in any specific asset or assets of the Company or any
Employer by reason of any credit to his 2005 Plan Account or Unvested 2004 Plan
and/or Performance Multiplier Account under this Plan, nor have the right to
receive any distribution under this Plan except as and to the extent expressly
provided for in the Plan.
 
 
-15-


9.2  Nothing in the Plan shall be construed to:
 
(a)  give any Employee any right to participate in the Plan, except in
accordance with the provisions of the Plan;
 
(b)  limit in any way the right of an Employer to terminate an Employee’s
employment; or
 
(c)  be evidence of any agreement or understanding, express or implied, that an
Employer will employ an Employee in any particular position or at any particular
rate of remuneration.
 
9.3  No benefits under this Plan shall be pledged, assigned, transferred, sold,
or in any manner whatsoever anticipated, charged, or encumbered by an Employee,
former Employee, or their beneficiaries, or in any manner be liable for the
debts, contracts, obligations or engagements of any person having a possible
interest in the Plan, voluntary or involuntary, or for any claims, legal or
equitable, against any such person, including claims for alimony or the support
of any spouse. Notwithstanding the foregoing, benefits under this Plan may be
assigned to or made subject of a valid living trust.
 
9.4  Notwithstanding any contrary provision herein, in the case of any assets
set aside (directly or indirectly) in a trust (or other arrangement as provided
under regulations issued by the Department of Treasury) for purposes of paying
deferred compensation under this Plan, no such assets (or trust) shall ever be
located or transferred outside the United States.
 
9.5  No acceleration of the time or schedule of any distribution or payment
under this Plan shall be permitted, except to the extent provided in regulations
or other guidance issued by the Department of the Treasury under Code Section
409A.
 
9.6  Notwithstanding any contrary provision herein, no transfer of assets shall
be made under or in connection with the Plan, or any compensation deferred under
the Plan, that would result in such assets becoming restricted to the provision
of benefits under the Plan in connection with a change in the Company’s
financial health, as provided under Code Section 409A and the regulations or
other guidance issued by the Department of the Treasury thereunder.
 
 
-16-


9.7  This Plan shall be construed in accordance with the laws of the State of
North Carolina in every respect, including, without limitation, validity in its
interpretation and performance.
 
9.8  Article headings and numbers herein are included for the convenience or
reference only, and this Plan is to be construed without any reference thereto.
If there be any conflict between such numbers and headings and the text hereof,
the text shall control.
 
9.9  Wherever appropriate, words used in this Plan in the singular includes the
plural and the masculine includes the feminine.
 
IN WITNESS WHEREOF, the Company has caused this Plan to be signed by its duly
qualified officers and caused its corporate seal to be hereunto affixed on this
         day of     , 2006.




            RMIC CORPORATION/REPUBLIC
            MORTGAGE INSURANCE COMPANY


            By:          


            Title:       




Attest:


By:           


Title:      
 
 
 
-17-

 